OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s primary argument in this court is that her conviction must be reversed because she was denied effective assistance of counsel during the trial. After examining the record and viewing the evidence, law and circumstances of the case in totality, we conclude defendant’s allegations of counsel’s ineffectiveness are not supported by the record and she was not denied meaningful representation (see, People v Baldi, 54 NY2d 137, 146-147).
We concur with the Appellate Division’s disposition of defendant’s remaining contentions (see, 121 AD2d 743).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Hancock, Jr., and Bellacosa concur; Judge Titone taking no part.
Order affirmed in a memorandum.